Case 3:14-cv-02763-GPC-JMA Document 184 Filed 08/26/21 PageID.3653 Page 1 of 3



       Lior Katz, Esq. (State Bar No. 284599)
       Katz Law, a Professional Corporation
   2   5850 Canoga Avenue, Suite 400
   3   Woodland Hills, CA 91367
       (310) 444-9444 (telephone)
   4   (310) 382-2100 (facsimile)
       Lior@KatzLaw.com
   5
       Attorneyfor Assignee WV 23 Jumpstart, LLC,
   6   a California limited liability company
   7

   8
                               IN THE UNITED STATES DISTRICT COURT
   9
                          FOR THE DISTRICT OF SOUTHERN CALIFORNIA
  10
  11   ERIKA MACIAS and CYNTHIA RICH,                    Case No.: 14-cv-2763-GPC

  12                  Plaintiffs,                        ACKNOWLEDGMENT OF
                                                         ASSIGNMENT OF JUDGMENT
  13   vs.                                               AND JUDGMENT LIENS

  14   MYRON LANGE,

  15                  Defendant.

  16

  17          TO THE CLERK OF THE COURT:
  18          On March 29, 2017, a judgment was entered in the above-captioned action in favor of
  19
       plaintiff/judgment creditor Erika Macias and against defendant/judgment debtor Myron Lange in
  20
       the amount of $55,320.00, plus interest thereon (collectively, the "Judgment").
  21
              The Judgment remains unsatisfied and no payments, whatsoever, have been made on the
  22
  23   Judgment.

  24          The name and last known address of the judgment debtor is Myron Lange, 5418 Wellesley

  25   Street W, La Mesa, California 91942.
  26
              I, Erika Macias, am the judgment creditor in this case. My mailing address is 1843 ½ Donax
  27
       Avenue, San Diego, California 92154. On the undersigned date below, for good and valuable
  28

                   ACKNOWLEGMENT OF ASSIGNMENT OF JUDGMENT AND JUDGMENT LIENS
Case 3:14-cv-02763-GPC-JMA Document 184 Filed 08/26/21 PageID.3654 Page 2 of 3
Case 3:14-cv-02763-GPC-JMA Document 184 Filed 08/26/21 PageID.3655 Page 3 of 3
